ORDER

PER CURIAM.
Defendant, Johnathon Irons, was charged, tried before a jury and convicted of assault in the first degree, Section 565.050 RSMo 1994, armed criminal action, Section 571.015 RSMo 1994, and burglary in the first degree, Section 569.190, RSMo 1994. Defendant was sentenced to terms of twenty-five years for the assault and twenty-five years for the armed criminal action to be served consecutively. Defendant was also sentenced to a term of fifteen years for the burglary to be served concurrently with the two prior sentences.
We have reviewed the briefs and the record on appeal and find that no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a brief memorandum for their information only, setting forth the reasons for this order.
We affirm the judgments of the trial court in accordance with Rule 30.25(b).